[Cite as State v. Johnson, 2016-Ohio-2762.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                       C.A. No.     14CA010617

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
REGINAL L. JOHNSON                                  COURT OF COMMON PLEAS
                                                    COUNTY OF LORAIN, OHIO
        Appellant                                   CASE No.   13CR086507

                                 DECISION AND JOURNAL ENTRY

Dated: May 2, 2016



        HENSAL, Judge.

        {¶1}     Reginal Johnson appeals his convictions in the Lorain County Court of Common

Pleas for engaging in a pattern of corrupt activity, trafficking in drugs, possession of drugs,

possession of criminal tools, possession of drug paraphernalia, and permitting drug abuse. For

the following reasons, this Court affirms.

                                               I.

        {¶2}     The Grand Jury indicted Mr. Johnson on a number of drug-related offenses.

Several months later, Mr. Johnson’s lawyer learned that he had represented a confidential

informant who was involved with at least some of the charges.        He, therefore, moved to

withdraw. The trial court granted the motion, and Mr. Johnson obtained new counsel. A few

months later, Mr. Johnson struck a plea deal with the State, under which he agreed to plead

guilty to the offenses. After examining Mr. Johnson about whether he understood the plea and
                                                 2


its effects, the trial court accepted Mr. Johnson’s guilty plea and sentenced him to 15 years

imprisonment. Mr. Johnson has appealed, assigning two errors.

                                  ASSIGNMENT OF ERROR I

       THE COURT ERRED WHEN IT TOLD APPELLANT THAT HE WAS
       POSSIBLY ELIGIBLE FOR JUDICIAL RELEASE DURING THE PLEA
       PORTION OF THE PROCEEDINGS.      THE RESULT WAS THAT
       APPELLANT’S PLEA OF GUILTY WAS NOT INTELLIGENTLY,
       KNOWINGLY, OR VOLUNTARILY ENTERED.

       {¶3}    Mr. Johnson argues that the trial court improperly conducted his plea colloquy

because it suggested that he might eventually be eligible for judicial release on offenses that

carried mandatory prison terms. He notes that, in State v. Clark, 119 Ohio St.3d 239, 2008-

Ohio-3748, the Ohio Supreme Court explained that, to ensure that a defendant wishing to plead

guilty does so knowingly, intelligently, and voluntarily, the information that a trial court conveys

during a Criminal Rule 11 plea colloquy “must be accurate.” Id. at ¶ 39. According to Mr.

Johnson, because the trial court mistakenly told him about judicial release, it made his plea

unintelligent and involuntary. Mr. Johnson also argues that the trial court failed to correct the

erroneous information that it initially told him about judicial release. See id. Mr. Johnson has

not argued that the trial court failed to comply with Criminal Rule 11 or that, but for the trial

court’s explanation, he would not have entered his plea.

       {¶4}    As in Clark, in addition to complying with Criminal Rule 11, the trial court

provided Mr. Johnson with an additional explanation of his sentence, which the Supreme Court

has approved, so long as that explanation is accurate. The trial court did not tell Mr. Johnson

that he might be eligible for judicial release on mandatory prison terms. Rather, it explained to

him that, “depending on your prison term, the length of it and the timing involved, conceivably

you might be eligible at some point for judicial release.” Its statement was accurate. Contrary to
                                                 3


Mr. Johnson’s assertion, not all of the offenses to which he pleaded guilty required mandatory

prison terms. Thus, it was possible for the court to craft a sentence which would eventually

allow Mr. Johnson to be eligible for judicial release. The court was not bound by the parties’

sentencing agreement. See State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, ¶ 28.

        {¶5}   Because the trial court did not misstate Mr. Johnson’s eligibility for judicial

release during the plea colloquy, and he has not challenged any other aspect of the colloquy or

argued that he was prejudiced, we conclude that Mr. Johnson has failed to demonstrate that his

plea was not knowing, intelligent, and voluntary. Mr. Johnson’s first assignment of error is

overruled.

                                  ASSIGNMENT OF ERROR II

        THE STATE ABUSED ITS PROSECUTORIAL DISCRETION IN
        APPELLANT’S CASE. THE RESULT OF THIS ABUSE OF DISCRETION
        WAS TO RENDER THE TRIAL COURT UNABLE TO CONDUCT A FAIR
        PROCEEDING. THE RESULT WAS THE INABILITY OF THE APPELLANT
        TO HAVE EFFECTIVE ASSISTANCE OF COUNSEL.

        {¶6}   Mr. Johnson argues that the State abused its prosecutorial discretion because it

identified a number of individuals in the indictment under the engaging-in-a-pattern-of-corrupt-

activity count but did not inform the trial court about the status of those individuals’ cases. He

also argues that the State abused its prosecutorial discretion because it did not disclose all of its

witnesses, which resulted in him being represented for a year by an attorney who had a conflict

of interest.

        {¶7}   The Ohio Supreme Court has recognized that a defendant’s guilty plea waives

“any complaint as to claims of constitutional violations not related to the entry of the guilty

plea.” State v. Ketterer, 111 Ohio St.3d 70, 2006-Ohio-5283, ¶ 105. A guilty plea is an

admission of guilt “so reliable” that it “simply renders irrelevant those constitutional violations
                                                  4


not logically inconsistent with the valid establishment of factual guilt and which do not stand in

way of conviction * * *.” Haring v. Prosise, 462 U.S. 306, 321 (1983), quoting Menna v. New

York, 423 U.S. 61, 62 n. 2 (1975). Accordingly, claims of prosecutorial misconduct that are “not

logically inconsistent with [an] appellant’s factual guilt” are irrelevant for purposes of appeal.

State v. Dudas, 11th Dist. Lake Nos. 2008-L-109, 2008-L-110, 2009-Ohio-1001, ¶ 32.

       {¶8}    Mr. Johnson’s prosecutorial misconduct arguments do not attack the trial court’s

jurisdiction to try his case, the constitutionality of the statutes that he violated, or implicate the

knowing, intelligent, and voluntary character of his guilty plea. See State v. Fitzpatrick, 102

Ohio St.3d 321, 2004-Ohio-3167, ¶ 79. We, therefore, conclude that Mr. Johnson has waived his

prosecutorial discretion arguments.

       {¶9}    Mr. Johnson’s brief also contains allegations that his counsel was ineffective, but

he does not develop an argument with respect to this issue. We, therefore, decline to address

whether Mr. Johnson’s lawyers were ineffective. See App.R. 12(A)(2), 16(A)(7). Mr. Johnson’s

second assignment of error is overruled.

                                                 III.

       {¶10} Mr. Johnson’s assignments of error are overruled. The judgment of the Lorain

County Court of Common Pleas is affirmed.

                                                                                 Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 5


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CARR, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

JOHN D. TOTH, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and NATASHA RUIZ GUERRIERI, Assistant
Prosecuting Attorney, for Appellee.